STATE OF TENNESSEE
NOTICE TO CONTRACTORS OF
STATE HIGHWAY CONSTRUCTION BIDS
TO BE RECEIVED JUNE 21, 2019
INTERNET BIDDING MANDATORY ON ALL CONTRACTS

DYER COUNTY (Contract No.CNT903) Call No. 001
Project No. 23001-4174-04 (PIN 107298.02)
The repair of the bridge on [-155 (U.S. 412) over the Mississippi River (L.M. 0.00).

Project Length - 0.600 miles
Completion Time - On or before 10/31/2020

ANDERSON COUNTY (Contract No.CNT002} Call No. 002
Project No. STP-SIP-9(86), 01603-3235-94 (PIN 1221!8.00)
The grading, drainage, signals and paving on U.S. 25W (S.R. 9) at the intersection of S.R. 170 (L.M. 15.10).

Project Length - 0.275 miles ;
Completion Time - On or before 8/31/2020 (See Special Provision 108B)

The DBE goal for this contract is 9%.

ANDERSON COUNTY (Contract No.CNT003) Call No. 003
Project No. 0 £005-4238-04 (PIN 083462.01)
The repair of the bridge on S.R. 6 over Norfolk Southern Railway and Market Street/Eagle Bend Road (L.M. 15.67} in

Clinton.

Project Length - 0.000 miles
Completion Time - On or before $/15/2020 (See Special Provision 108B)

CAMPBELL COUNTY (Contract No.CNT211} Call No. 004
Project No, APD-NH-9(68), 07003-3240-64 (PIN 118429.00)
The repair of the bridge on U.S. 25W (S.R. 9} over Big Creek (L.M. 24.15) in LaFollette.

Project Length - 6.000 miles
Completion Time - On or before 5/15/2020 (See Special Provision 108B)
The DBE goal for this contract is 11%.

CARROLL, DICKSON, DYER, HARDEMAN, HENDERSON. HENRY, HICKMAN, HOUSTON, ILUMPHREYS
LEWIS, MADISON, MCNAIRY, OBION, PERRY, SHELBY, AND WAYNE COUNTIES (Contract No,CNT264) Call No.
O05

Project No. 99555130319 (PIN 128867.00}

The airfield pavement and marking maintenance at various airports.

Project Length - 0.000 miles
Completion Time - On or before 6/30/2020

Case 3:21-cv-00074-KAC-DCP Document1-1 Filed 03/08/21 Page1of8 PagelD#: 15
NOTICE TO CONTRACTORS JUNE 21, 2019 LETTING
CARTER COUNTY (Contract No.CNT239) Call No. 006

Page 2 of 8

Project No. STP/HSIP-91(40), 1001 1-8237-14 (PIN 128651.06), 10011-3237-94 (PIN 12865 1.00)
The resurfacing on S.R. 91 from near Green Valley Road (L.M. 4.86) to near Blue Springs Road (L.M. 8.99).

Project Length - 4.130 miles
Completion Time - On or before | 1/15/2019 (See Special Provision 108B)}

The DBE goal for this contract is 7.5%.

CARTER COUNTY (Contract No.CNT265) Cali No. 007

Project No. STP-91(41}, 1001 1-4240-04 (PIN 128795 .00)
The emergency slope stabilization on $.R. 91 near L.M. 19.30.
Project Length - 0.000 miles

Project No. STP-91(42), 1001 1-4242-04 (PIN 128874.00)
The emergency slope stabilization on S.R. 91 near L.M. 18.64.
Project Length - 0.000 miles

Project No. STP-91(43), 1001 1-4244-04 (PIN 128875.00)
The emergency slope stabilization on S.R. 91 near L.M. 19.90.
Project Length - 0.000 miles

Project No. STP-91(44), 1001 1-4246-04 (PIN 128876.00)
The emergency slope stabilization on S.R. 91 near L.M. 19.98.
Project Length - 0.000 miles

Project No. STP-91(45}, 10011-4248-04 (PIN 128877.00)
The emergency slope stabilization on S.R. 9f near L.M. 20.02.
Project Length - 0.000 miles

Project No. STP-91(46}, 1001 [-4250-04 (PIN 128878.00)
The emergency slope stabilization on S.R. 91 near L.M. 20.15.
Project Length - 0.000 miies

Project No. STP-91(47), 1001 1-4252-04 (PIN 128879.00)
The emergency slope stabilization on S.R. 9] near L.M. 20.23.
Project Length - 0.000 miles

Project No. STP-91(48), 1001 1-4254-04 (PIN 128880.00)
The emergency slope stabilization on S.R. 91 near LM. 20.58.
Project Length - 0.000 miles

Total Contract Length - 0.000 miles
Completion Time - On or before 5/15/2020 (See Special Provision |O8B)

Case 3:21-cv-00074-KAC-DCP Document1-1 Filed 03/08/21

Page 2 of 8 PagelD #: 16
NOTICE TO CONTRACTORS JUNE 21, 2019 LETTING Page 3 of 8

CHEATHAM COUNTY (Contract No.CNT240} Call No. 008

Project No. 11012-4213-04 (PIN 127325.00), HSIP-250(8), 11012-3213-94 (PIN 127325.00)
The resurfacing on S.R. 250 from the Dickson County line (L.M. 0.00) to $.R. 49 (L.M. 7.65).
Project Length - 7.730 miles

Project No. 11024-4236-04 (PIN 127330,00), HSIP-249(89), 11024-3236-94 (PIN 127330.00)
The resurfacing on §.R. 249 from the bridge over I-40 (L.M. 0.00) to ULS. 70 {S.R. 1) (LM. 2.78).
Project Length - 2.750 miles

Total Contract Length - 10.480 miles
Completion Time - On or before | 1/39/2019
The DBE goal for this contract is 7.5%.

CHESTER COUNTY (Contract No.CNT242) Call No. 009
Project No. STP/HSIP-100(85), 12006-8220-14 (PIN 127352.00), 12006-3220-94 (PIN 127352.00)
The resurfacing on S.R. 100 from the Hardeman County line (L.M. 0.00) to S.R. 225 (L.M. 7.78),

Project Length - 7.780 miles
Completion Time - On or before 11/15/2019
The DBE goal for this contract is 4.5%.

CUMBERLAND COUNTY (Contract No.CNT234) Call No. 010
Project No. STP-1(4095, 18003-4243-04 (PIN 128765.00)
The emergency slope stabilization on U.S. 70 (S.R. 1} near L.M. 26.60.

Project Length - 0.151 miles
Completion Time - On or before 11/15/2019
The DBE goal for this contract is 2%.

DEKALB AND WARREN COUNTIES (Contract No.CNTOLL) Call No, 011

Project No. STP-56(29}, 21004-3252-14 (PIN 100263.00)

The grading, drainage, construction of bridges and paving on S.R. 56 from south of S.R. 288 near Magness Road (L.M. 2.58)
to East Bryant Street (1..M. 7.53) in Smithville.

Project Length - 4.925 miles

Project No. STP/HIP-56(39), 21004-3259-14 (PIN 100262.00}
The grading, drainage, construction of a concrete Bulb-Tee or concrete -beam bridge and paving on S.R. 56 from south of

the Warren-Dekalb County line (L.M. 24.45) to near Magness Road in Dekalb County (L.M. 2.86).
Project Length - 3.332 miles

Total Contract Length - 8.257 miles
Completion Time - On or before 5/31/2022
The DBE goal for this contract is 9,5%.

Case 3:21-cv-00074-KAC-DCP Document 1-1 Filed 03/08/21 Page 3of8 PagelD #: 17
NOTICE TO CONTRACTORS JUNE 21, 2019 LETTING Page 40f8

DICKSON COUNTY (Contract No.CNT255) Call No. 012
Project No. 22953-3575-04 (PIN 119141.00)
The grading, drainage, construction of a concrete Bulb-Tee beam bridge and paving on S.L.A. route serving Project Falcon

(Mohawk Industries} in Dickson,

Project Length - 1.126 miles
Completion Time - On or before 8/3 1/2020

FRANKLIN COUNTY (Contract No.CNT254} Call No, 013
Project No. 26004-4246-04 (PIN 127214.06), HSIP-L6(59), 26004-3246-94 (PIN 127214.00}
The resurfacing on U.S. 41A (S.R. 16) from the Coffee County line (L.M. 0.00} to north of UTSI Road (L.M. 4.38),

Project Length - 4.190 miles
Completion Time - On or before 11/30/2019 (See Special Provision L08B)
The DBE goal for this contract is 6%.

FRANKLIN AND MARION COUNTIES (Contract No.CNT!30) Call No. 014

Project No. STP-SIP-156(16), 26026-3209-94 (PIN 121822.01)
The miscellaneous safety improvements on S.R, 156 at Midway Road (L.M. 0.38 - L.M. 0.62).

Project Length - 6.240 miles

Project No. 26026-4208-04 (PIN 128027.00), HSIP-156(15), 26026-3208-94 (PIN 128027.00)
The resurfacing on S.R. 156 from U.S. 41A (S.R. 15} (L.M. 0.00) to the Marion County tine (L.M. 4.69),

Project Length - 4.690 miles

Project No. 58025-4202-04 (PIN 128026.00), HSIP-156(14), 58025-3202-94 (PIN 128026.00)
The resurfacing on S.R. 156 from the Franklin County line (L.M. 0.00) to the Franklin County line (L.M. 2.98).

Project Length - 2.980 miles

Total Contract Length - 7.910 miles
Completion Time - On or before 11/30/2019
The DBE goal for this contract is 6%.

GRUNDY COUNTY (Contract No.CN1T256) Call No. 015
Project No. 31004-4112-04 (PIN 127999.00)
The repair of the bridge on $.R. 50 over I-24 (L.M. 0.27).

Project Length - 0.000 mites
Completion Time - On or before 10/31/2019 (See Special Provision 108B)

EITC IKMAN COUNTY (Contract No.CNT257) Call No. 016
Project No. 41007-4240-04 (PIN $27327.00}, HSIP-438(8), 41007-3240-94 (PIN 127327.00)
The resurfacing on S.R. 438 from the Perry County line (L.M. 0.00) to east of Penny Lane (L.M. 7.00).

Project Length - 7.000 miles
Completion Time - On or before 11/30/2019
The DBE goat for this contract is 6%.

Case 3:21-cv-00074-KAC-DCP Document 1-1 Filed 03/08/21 Page 4of8 PagelD#: 18
NOTICE TO CONTRACTORS JUNE 21, 2019 LETTING Page 5 of 8

JEFFERSON COUNTY (Contract No.CNT266) Call No. 017
Praject No. STP-363(3), 45028-42 10-04 (PIN 128937.00)
The emergency slope stabilization on S.R. 363 (Indian Creek Road) near L.M. 2.27.

Project Length - 6.102 miles
Completion Time - On or before 11/30/2019

KNOX COUNTY (Contract No.CNTOL3) Call No. O18
Project No. HSIP-I-140(17), 47 140-3 104-94 (PIN 119730.00)
The grading, drainage, signals and paving on [-140 (S.R. 162, Pellissippi Parkway) at the westbound ramp to Dutchtown

Road in Knoxville (L.M. 4.20 - L.M. 5.52}.

Project Length - 1.320 miles
Completion Time - On or before 7/31/2020 (See Special Provision 108B)
The DBE goal for this contract is 16%.

LOUDON COUNTY (Contract No.CNT248) Call No. 019
Project No. 53007-4217-04 (PIN 127139.00), HSIP-72(19), $3007-3217-94 (PIN 127139.00)
The resurfacing on S.R. 72 from near Corporate Drive (L.M. | t.£5) to the Roane County line (J..M. 16.97).

Project Length - 5.820 miles
Completion Time - On or before 11/15/2019
The DBE goal for this contract is 7%.

MARION COUNTY (Contract No.CNT143) Call No. 020
Project No. STP/HSIP-2(267), 58003-8231-14 (PIN 127181.00), $8003-3231-94 (PIN 127181.00)
The resurfacing on U.S. 41 (S.R. 2) from Ladds Cove Road (L.M. 1.52) to west of Nelson Lane (L.M. 10.88).

Project Length - 9.360 miles
Completion Time - On or before | 1/30/2019
The DBE goal for this contract is 8%.

MONTGOMERY COUNTY (Contract No.CNT24 1} Call No. 021
Project No. NH/HSIP-12(38), 63005-8245-14 (PIN 127297.00), 63005-3245-94 (PIN [27297.00)
The resurfacing on U.S. 41A (S.R. £2) from the bridge over Red River (L.M. 15.50) to Hermitage Road (LM. 19.75),

Project Length - 4.250 miles
Completion Time - On or before 11/30/2019 (See Special Provision 108B)
The DBE goal for this contract is 6%.

OVERTON COUNTY (Contract No.CNT243) Call No. 022
Project No. 67013-4209-04 (PIN 126938.00)
The repair of the bridge on $.R. 294 over Big Eagle Creek (L.M. 1.39).

Project Length - 0.000 miles
Completion Time - On or before 11/30/2019

Case 3:21-cv-00074-KAC-DCP Document 1-1 Filed 03/08/21 Page5of8 PagelD#: 19
NOTICE TO CONTRACTORS JUNE 2 1, 2019 LETTING Page 6 of 8
ROBERTSON COUNTY (Contract No.CNT210) Call No. 023

Project No. 74003-41 72-04 (PIN 126584.00)
The repair of bridges on [-65 over S.R. 76 (L.M. 4.26).
Project Length - 0.036 miles

Project No. R-PHSIP-76(91), 74013-323 1-94 (PIN 120296.00)
The grading, drainage and paving on S.R. 76 from west of Industrial Road to east of Hester Drive in White House.

Project Length - 0.632 miles

Total Contract Length - 0.662 miles
Completion Time - On or before 11/15/2019 (See Special Provision 108B)
The DBE goal for this contract is 12%.

SCOTT COUNTY (Contract No.CNTO19} Call No. 024
Project No. NH-29(63), 76129-3203-14 (PIN 105764.00)
The grading, drainage, paving and signals on U.S. 27 (S.R. 29) from near Industrial Lane (L.M. 18.07) to near Second

Avenue (L.M. 18.44).

Project Length - 0.353 miles
Completion Time - On or before 8/31/2020
The DBE geal for this contract is 9%.

SHELBY COUNTY (Contract No. CNT? 12) Call No. 025
Project No. STP-EN-I-55-1(133), 79004-3264-44 (PIN 12691 1.00)
The restoration of the public art sculpture located at the northbound I-55 Welcome Center in Memphis.

Project Length - 0.006 miles

Completion ‘Time - On or before 11/30/2019

A MANDATORY PRE-BID MEETING FOR ALL PROSPECTIVE BIDDERS WILL BE HELD FROM 10:00 A.M. TO
11:00 A.M. CDT ON MONDAY, JUNE 3, 2019 AT THE TENNESSEE DEPARTMENT OF TRANSPORTATION
REGION FOUR AUDITORIUM, 300 BENCHMARK PLACE, BUILDING A, JACKSON, TN 38301.

SHELBY COUNTY (Contract No.CNT262} Call No, 026
Project No. 79005-4178-04 (PIN 1 $5362.01)
The repair of the [CG Railroad bridge over [-55 (L.M. 7.23).

Project Length - 0.000 miles
Completion Time - On or before 9/30/2019 (See Special Provision LO8B)

SHELBY COUNTY (Contract No.CNT247) Call No. 027
Project No. 79006-4197-04 (PEN 084676.01)
The repair of the bridge on Perkins Road over 1-240 (L.M. 3.07) in Memphis.

Project Length - 0.000 miles
Completion Time - On or before $1.18/2019 (See Special Provision LO&B)

Case 3:21-cv-00074-KAC-DCP Document 1-1 Filed 03/08/21 Page 6of8 PagelD #: 20
NOTICE TO CONTRACTORS JUNE 21, 2019 LETTING Page 7 of8

SHELBY COUNTY (Contract No.CNT246} Call No. 028
Project No. 79092-4202-04 (PIN 121358.00)
The repair of the bridge on S.R. 205 over Big Creck drainage ditch (L.M. 1.06).

Project Length - 0.000 miles
Completion Time - On or before 11/15/2019

SMITH COUNTY (Contract No.CNT260} Call No, 029
Project No. 80001-4190-04 (PIN 128775.00)
The repair of the [-40 WB bridge over the Caney Fork River at M.M. 263.10 (L.M. 12.99).

Project Length - 0.091 miles
Completion Time - On or before 9/15/2019 (See Special Provision LO8B)

UNION COUNTY (Contract No.CNT261) Call No. 030
Project No, 87006-4217-04 (PIN 127069.00}, HSIP-144(4), 87006-3217-94 (PIN 127069.00), 87006-42 18-04 (PIN

127069.00)
The resurfacing on S.R. 144 from S.R. 131 (LL.M. 0.00} to S.R. 33 (L.M. 5.03), including bridge deck repair.

Project Length - 5.030 miles
Completion Time - On or before 11/15/2019 (See Special! Provision 108B)
The DBE goal for this contract is 6.5%.

WILSON COUNTY (Contract No.CNT263) Call No. 031
Project No. 95100-4112-04 (PIN 104318.01)
The repair of the bridge on 1-40 EB over U.S. 70 (S.R. 26) €L.M. 16.82}.

Project Length - 0.000 miles
Completion Time - On or before 8/8/2019

Case 3:21-cv-00074-KAC-DCP Document 1-1 Filed 03/08/21 Page 7of8 PagelD#: 21
NOTICE TO CONTRACTORS JUNE 21, 2019 LETTING Page 8 of 8

To download Plans, Cross-Sections and Grading Quantity Sheets, or to request Bid Authorization and Standard
Specifications, visit the Construction Division's website at https:/Avww.m.gov/content/tn/tdottdot-construction-

division. html.

A Prime Contractor must prequalify with The Department of Transportation in accordance with Tennessee Code Annotated
54-5-117 and Tennessee Department of Transportation Rule 1680-5-3, Prequalification of Contractors, before bid
authorization for highway contracts will be furnished.

Prime contractors, except mowing and litter removal contractors, are required to be licensed with the State of Tennessee,
Department of Commerce and Insurance (TDCI), Board for Licensing Contractors (BLC). Prime contractors must be
licensed in the general classification (e.g. Heavy Construction (HC), Highway, Railroad, Airport Construction (HRA),
Specialty (S), Municipal and Utility Construction (MU), or Electrical Contracting (CE)) for the type of work in the project
which they will perform. Bidders may submit a Proposal without having a license and will be considered for award for
twenty-one (21) days after Proposals are opened. Ef the Bidder does not have a license with the TDCI, on or before twenty-
one {21) days after Proposals are opened, the Bidder will be considered non-responsive and their Proposal will be rejected.

The Department will not execute any contracts or approve subcontracts with contractors that are domestic or forcign
Corporations, Limited Liability Companies, Limited Partnerships, or Limited Liability Partnerships, who are not in good
standing with the Secretary of State (i.e. have a valid Certificate of Existence/Authorization), Ifa Bidder is not in good
standing with the Secretary of State (.e. have a valid Certificate of Existence/Authorization) on or before twenty-one (21)
days after Proposals arc opened then the Bidder will be considered non-responsive and their Proposal will be rejected.

The Tennessec Department of Transportation hereby notifies all bidders that it will affirmatively insure that in any contract
entered into pursuant to this advertisement, disadvantaged business enterprises will be afforded full opportunity to submit
bids in response to this invitation and will not be discriminated against on the basis of age, race, color, religion, national
origin, sex, or disability in consideration for an award.

The Department encourages the use of disadvantaged business enterprises on all contracts, A listing of Certified DBE's can
be found at http://www.tdot.state.tn.us/dbedirectinternet/V endor.aspx. A listing of those currently prequalified can be found

at http://www.tdot.state.tn.us/construction/prequal/prequal. pdf.

BIDDING AUTHORIZATION WILL BE OBTAINABLE UNTIL 4:00PM (CENTRAL TIME) THE DAY BEFORE THE
LETTING.

Sales tax will be added to the cost of bid authorization, standard specifications and standard drawings, if applicable.
Director of Construction

Total Number of Contracts ~ 31
Total Number of Projects - 56
‘Totai Number of Counties - 37

Publication No. DT-1390-V

Case 3:21-cv-00074-KAC-DCP Document 1-1 Filed 03/08/21 Page 8of8 PagelD#: 22
